Citation Nr: 1533876	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for toenail fungus.

7.  Entitlement to service connection for varicose veins.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty in the Merchant Marine from May to August 1945 and served on active duty in the United States Army from September 1950 to September 1952. This case initially came before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In April 2015, the Board reopened the claim for entitlement to service connection for a low back disability and remanded both the reopened issue and the other issues on appeal to the RO for a nexus opinion.  A nexus opinion was added to the record in June 2015.

As a VA nexus opinion was obtained in June 2015 in response to the Board remand, there has been substantial compliance with the April 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a low back disability that is shown in service or within a year of service discharge or that is otherwise related to his military service.
2.  The Veteran does not have a right knee disability that is causally related to his military service.

3.  The Veteran does not have a right wrist disability that is causally related to his military service.

4.  The Veteran does not have a right foot disability that is causally related to his military service.

5.  The Veteran does not have a right hip disability that is causally related to his military service.

6.  The Veteran does not have a toenail fungus that is causally related to his military service.

7.  The Veteran does not have varicose veins that are causally related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for a right wrist disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for a right foot disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for service connection for toenail fungus are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  The criteria for service connection for varicose veins are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in October 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  The Veteran was informed in the October 2008 letter of the factors for consideration in the assignment of a disability rating and/or effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional private evidence was subsequently added to the record after the letter.  

In cases, such as the present case, where most of the Veteran's service records are unavailable through no fault of the Veteran, there is a heightened obligation to assist the Veteran in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the Veteran in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

According to a May 2005 Formal Finding on the Unavailability of Service Records, unsuccessful attempts were made to obtain the Veteran's service treatment records from the National Personnel Records Center.  The Veteran was informed in October 2004 of the unavailability of his service treatment records and requested to provide any of the missing records.  The Veteran was informed in the October 2004 letter from VA of other possible sources of evidence to support his claim, such as lay statements from people who knew him in service.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation with nexus opinion was obtained in June 2015.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2015 VA opinion obtained in this case is adequate, as it is predicated on a reading of relevant medical records and physical examination findings.  The opinion considered all of the pertinent evidence of record, to include the Veteran's medical records and examination findings, and provided a rationale for the opinion stated.  Consequently, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

Analysis of the Claims

The Veteran seeks service connection for multiple disabilities as a result of service, to include as the result of a spinal tap.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of osteoarthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);
(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The only service treatment record available is the Veteran's September 1952 separation medical examination report, which contains a notation of nonsymptomatic pes planus of the left foot but does not report any pertinent disorder.  The spine and the upper and lower extremities were reported to be normal.

November 1993 to April 2008 treatment records from Everett Clinic reveal that the Veteran had varicose veins in November 1993.  It was reported in February 1995 that the Veteran had injured his right hip; the assessment was strain/sprain.  A history of back problems and varicose veins in the right leg were noted in June 1996.  The Veteran complained in October 1997 of back problems for a number of years.  Fungal changes of the right toenail and varicosities of the right lower extremity were noted in April 1999.  Lumbosacral pain and strain with left sciatica was noted in December 1999.  He underwent a bipolar hip replacement in February 2005 as the result of a fall.  The assessments on evaluation in April 2008 included low back pain, paraspinal spasm; wrist pain, ganglion cyst per examination; varicose veins; and hip pain.

VA treatment records dated from May 2001 to March 2014 reveal complaints of chronic low back pain since service in May 2001; likely osteoarthritis was diagnosed.  Mild degenerative disc disease of the lumbar spine was found on X-rays of the lumbar spine in May 2001.  Varicose veins were noted in December 2001.  The Veteran complained in January 2014 of low back and right leg pain; the assessment was chronic low back pain.  He also complained in January 2014 of chronic right foot pain since 1950; the assessments were claudication, right foot neuropathic pain.

After review of the Veteran's medical records, treatment records, lay statements, and current medical literature, a VA medical professional noted that there was no evidence indicative of a spinal tap in service and concluded that it is less likely as not that the conditions at issue are related to, caused by, or aggravated by his military service.  According to this opinion, there was no objective medical evidence to support the Veteran's contention that he currently has toenail fungus, varicose veins, and disabilities of the low back, right knee, right wrist, right foot, and right hip due to service.

The above medical evidence does not include objective evidence showing that the Veteran currently has low back disability, right knee disability, right wrist disability, right foot disability, right hip disability, toenail fungus, or varicose veins related to service.  Although most of the Veteran's service treatment records are unavailable, his September 1952 medical examination report at final separation is of record and does not show any relevant disability.  In fact, the veteran's spine and extremities are normal.  Moreover, the initial post-service medical notation of any of the disabilities at issue is not until many years after final service discharge.  The only nexus opinion on file, in June 2015, which is based on a review of the medical evidence and includes a rationale, is against the claims.  Consequently, service connection for low back disability, right knee disability, right wrist disability, right foot disability, right hip disability, toenail fungus, and varicose veins is not warranted.

With respect to the Veteran's contention of continuity of symptomatology involving low back disability since service, the Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  However, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."(emphasis added)); see38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  

In the present case, the Veteran complained in May 2001 of low back disability since service and likely osteoarthritis was noted.  He is considered competent to discuss his subjective low back symptoms.  However, the March 2015 opinion did not find a causal connection between the Veteran's current low back disability and service for the reasons noted above.  As such, the Board finds the March 2015 VA opinion to be of greater probative value than the Veteran's contentions of continuity of symptomatology.

The Veteran's lay statements have been taken into consideration in this case.  Although the Veteran is competent to report his subjective symptoms, such as musculoskeletal pain, the Board finds that he is not competent to opine as to whether he currently has any of the disabilities at issue due to service because the diagnosis of orthopedic disability and the determination of the etiology of each disability require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  Consequently, the medical evidence noted above is more probative that the contentions from the Veteran.

Although toenail fungus and varicose veins are the types of disabilities about which a Veteran is competent to report, the Board does not find the Veteran's contentions of toenail fungus and varicose veins due to service credible because neither disability is shown on final service discharge evaluation or for many years after service, no claim was filed for many years, and the nexus opinion on file is against the claims.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connection claims denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right wrist disability is denied.

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for toenail fungus is denied.

Entitlement to service connection for varicose veins is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


